Citation Nr: 1810007	
Decision Date: 02/15/18    Archive Date: 02/27/18

DOCKET NO.  14-25 552	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for headaches.

2. Entitlement to service connection for an upper right extremity neurological disorder.

3. Entitlement to service connection for a lower right extremity neurological disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

C. Banks, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1966 to November 1970.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  The Veteran testified in a Board hearing before the undersigned Veterans Law Judge (VLJ) in June 2016.  At that hearing, he waived his right to have the RO review and consider any later-submitted medical records.  The Board subsequently remanded this case in August 2016.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

A May 2006 letter authored by a Dr. G. H. S. that is contained in the Veteran's private treatment records indicates that around that time, the Veteran had recently began receiving Social Security Administration (SSA) benefits.  The basis of this award is not clear from the current record.  The Board notes that VA has a duty to obtain SSA records when it has actual notice that the Veteran is receiving SSA benefits.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  Accordingly, on remand, the Veteran's complete SSA records, including all administrative decision(s) on his application for SSA disability benefits and all underlying medical records, should be obtained on remand.

Also, with respect to the Veteran's claims of entitlement to service connection for upper and lower right extremity neurological disorders, the Board notes that in August 2016 it remanded this appeal for further development, to include a VA neurological examination to determine whether the Veteran's right upper and/or right lower extremity neurological disorders clearly and unmistakably preexisted his service, and if so, whether they were clearly and unmistakably not aggravated by his service.  That requested development has not been adequately completed, so further action to ensure compliance with the remand directives is required.

Specifically, although the Veteran was afforded a VA examination in September 2016, after the August 2016 remand, and an addendum opinion was obtained later, in February 2017, neither opinion clearly states whether it is the examiner's opinion that the Veteran's right upper and/or right lower extremity neurological disorders clearly and unmistakably preexisted his service, and if so, whether they were clearly and unmistakably not aggravated by his service.  Rather, the September 2016 opinion basically just contains the examiner's citation to other people's findings as to whether the Veteran's conditions preexisted and were aggravated by his service, and the February 2017 addendum just indicates that it is the examiner's opinion that the neurological disorders were not aggravated by his service.

The Board finds that, in this case, the examination opinion(s) must be clear as to the level of certainty of the examiner's opinions.  According to the relevant law, an opinion must be expressed as to whether the Veteran's claimed neurological disorders clearly and unmistakably preexisted his service, and if so, whether they were clearly and unmistakably not aggravated by his service.  The fact that the examiner thinks that the Veteran's disorders most likely preexisted and were not aggravated by his service, for instance, is not enough, nor are citations to other's opinions on those matters.

Finally, regarding the Veteran's claim of entitlement to service connection for headaches, the Board notes that he claims that he has suffered from the claimed headaches since his childhood and that they were aggravated by his active duty service.  See Transcript of Hearing Before Board of Veterans' Appeals dated in June 2016.

The VA examination opinions of record do not explicitly address whether the Veteran's current headaches preexisted and were aggravated by the Veteran's active duty service.  In other words, as with the VA examinations for the Veteran's claimed right extremity neurological disorders, the opinions addressing the Veteran's headaches do not specifically address whether those headaches clearly and unmistakably preexisted his service, and if so, whether they were clearly and unmistakably not aggravated by his service.  Thus, on remand, the Veteran should be afforded another VA examination for his claimed headaches, too, for the purpose of obtaining such an opinion.

Accordingly, the case is REMANDED for the following action:

1. Contact the SSA and request the Veteran's complete SSA records, including all administrative decision(s) on her application for SSA disability benefits and all underlying medical records which are in SSA's possession.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2. Schedule the Veteran for a VA neurological examination to determine the nature and etiology of the Veteran's claimed headaches and any right upper and/or right lower extremity disorders.  The examiner must review the Veteran's claims file and note that review in the report.  Any indicated studies should be performed.  The examiner should provide the following opinions: Did the Veteran's claimed right upper or right lower extremity neurological disorders or his headaches clearly and unmistakably preexist service, and if so, was the disability clearly and unmistakably NOT aggravated by service?  If not, are such disorders at least as likely as not (a 50 percent or greater probability) etiologically related to service.  If any such disorders are not found to exist presently, the examiner should so explain.  All opinions must be supported by a detailed rationale and should consider the Veteran's lay contentions.

3. After completing the above actions as specified above, and any other indicated development, the three issues on appeal must be readjudicated.  If any benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his representative, and after they have had an adequate opportunity to respond, the appeal must then be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).


_________________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




